Exhibit 10.11(b)
 
SECOND AMENDMENT
 
This Second Amendment (the “Amendment”) is made and entered into this 6th day of
March, 2012, by and among NuGlow Cosmaceuticals, LLC (“NuGlow”), Camden Street
Partners, LLC (“Camden”) and Helix BioMedix, Inc. (“HXBM”) and amends that
certain Amended and Restated Operating Agreement of NuGlow Cosmaceuticals, LLC
dated July 1, 2010 by and among NuGlow, Camden and HXBM, as amended (the “LLC
Agreement”).


1. 
Consent/Amendment.



(a)           Pursuant to Section 5.5 of the LLC Agreement, HXBM hereby consents
to the payment to Steven Sheiner of $5,000 per month in his capacity and as
consideration for his services as an employee of NuGlow commencing March 1,
2012.


(b)           In consideration of the foregoing, HXBM’s purchase option
described in Section 9.9(a) of the LLC Agreement shall hereby be extended until
the seventh anniversary of the date of the LLC Agreement.


2. 
Force and Effect.



The remainder of the LLC Agreement is not amended hereby and shall remain in
full force and effect.  The parties hereby ratify and confirm the terms and
conditions of the LLC Agreement, as amended by this Amendment.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first set forth above.
 

NUGLOW COSMACEUTICALS, LLC            
By:
/s/ Steven Sheiner      
Name: Steven Sheiner
     
Title: Managing Member of Camden Street Partners, LLC, its Manager
           

 

CAMDEN STREET PARTNERS, LLC            
By:
/s/ Steven Sheiner      
Name: Steven Sheiner
     
Title: Managing Member
           




HELIX BIOMEDIX, INC.            
By:
/s/ R. Stephen Beatty      
Name: R. Stephen Beatty
     
Title: President and Chief Executive Officer
           

 